Citation Nr: 0825022	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from August 1966 to August 1969, from May 1973 to 
April 1975, and from December 1985 to May 1987.  He died in 
February 2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's claim and 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  She perfected a timely appeal to that 
decision.  


FINDINGS OF FACT

1.  The veteran died in February 2006, at the age of 57.  The 
immediate cause of death was reported as head and neck 
cancer.  No other significant condition contributing to death 
was reported on the death certificate.  No autopsy was 
performed.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling; hemorrhoids, rated as 20 
percent disabling; and diverticulitis, rated as 10 percent 
disabling.  

3.  Cancer of the head and neck was not manifested during 
service or within one year of service separation.  

4.  There is no competent evidence showing that a service-
connected disability was the immediate or underlying cause of 
the veteran's death; nor is there competent evidence showing 
that a service-connected disability or disabilities 
contributed substantially or materially to cause death.  

5.  The veteran was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
for a period of not less than 5 years immediately preceding 
his death.  


CONCLUSIONS OF LAW

1.  Head and neck cancer were not incurred in or aggravated 
by active service, nor may these disorders be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.312 (2007).  

3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.22 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2006 from the RO to the veteran which 
was issued prior to the RO decision in May 2006.  That letter 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO. 

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
September 2006 SOC provided the appellant with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letter 
noted above that were issued to the appellant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.  

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
representative reflect that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim.  Moreover, as noted below, the record 
reflects that VA has obtained all relevant evidence.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). ).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant veteran in proceeding 
with the present decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
the cause of the veteran's claim and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, given 
that she has been provided all the criteria necessary for 
establishing service connection, and considering that the 
appellant is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  To that extent that there has been any presumed 
prejudicial preadjudicative notice error, if any, it did not 
affect the essential fairness of the adjudication now on 
appeal.  



II.  Factual background.

The record indicates that the veteran served on active duty 
from August 1966 to August 1969, from May 1973 to April 1975, 
and from December 1985 to May 1987.  He was awarded the 
Vietnam Campaign Medal with device, the Vietnam Service Medal 
with 1 star, and the Combat Action Ribbon.  

The record reflects that the veteran died in February 2006, 
at the age of 57.  A certificate of death, dated in February 
2006, shows that the veteran's death was attributed to head 
and neck cancer.  No other significant condition contributing 
to death was reported on the death certificate.  No autopsy 
was performed.  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), rated as 100 percent disabling; hemorrhoids, rated as 
20 percent disabling; and diverticulitis, rated as 10 percent 
disabling.  

The veteran's service medical records do not reflect any 
complaints, findings or diagnosis of any cancer, to include 
cancer of the head or neck.  

VA progress notes, dated from August 1987 to October 1988, 
did not reflect any complaints, findings or diagnosis of any 
cancer.  On the occasion of his initial VA examination in 
October 1989, clinical evaluation of the head, neck, mouth 
and throat was normal.  The lungs were reported as clinically 
normal.  

VA progress notes show that the veteran was diagnosed with 
stage IVa squamous cell carcinoma at the base of tongue in 
August 2004.  He received a course of radiation therapy in 
September 2004 and October 2004.  In December 2004, he 
underwent a direct laryngoscopy with biopsy that showed 
inflammation of the tongue, throat, mouth and submental skin.  
In January 2005, a CT of the chest revealed bilateral 
pulmonary nodules in the left upper lobe consistent with 
metastasis.  

On the occasion of a VA examination in August 2005, it was 
noted that the veteran experienced sore throat, ear pain and 
head pain with headaches from March 2004 through June 2004, 
along with a 70 to 90 pound weight loss.  In July 2004, he 
was diagnosed with oral cancer spread to the nodes on the 
left side of the neck.  In August 2004, a biopsy confirmed 
that he had squamous cell carcinoma of the tongue.  In 
January 2005, it was discovered that the cancer had 
metastasized into his lungs.  In March 2005, he had 
metastases to both his adrenals and the right lobe of the 
liver.  In May 2005, it was found that the mass was 
increasing and had more metastases in his lungs.  Following 
an examination, the impression was 57 year-old with squamous 
cell carcinoma of the mouth diagnosed in August 2004 with 
metastases to the base of the mouth and now also to the 
lungs, liver and adrenals.  The examiner stated that the 
veteran's lung cancer was metastasized from the oral cancer 
and not the primary.  He was determined to be terminally ill 
with metastases to the liver and lungs and adrenals.  


III.  Legal Analysis-S/C for Cause of the Veteran's Death.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. Service connection for 
cancer may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  


In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Further, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§ 1116(f).  VA regulations define that "service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a) (6) are met. 38 
C.F.R. § 3.309(e).  

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  Chloracne, or 
other acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a) (6) (ii).  If the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also not satisfied, 
then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003); see also Notice, 67 Fed. Reg. 42,600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2,376 (Jan. 11, 2001); Notice, 64 Fed. 
Reg. 59,232 (Nov. 2, 1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis.

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  It is argued that the 
veteran's head and neck cancer with metastasis in the lungs 
were the result of his exposure to Agent Orange when he 
served in Vietnam.  

In order to establish service connection for cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  In this case, it is not disputed that the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
hemorrhoids, and diverticulitis.  However, the evidence of 
record fails to establish that any of the veteran's service-
connected disabilities caused or substantially or materially 
contributed to the cause of his death.  

In this regard, the veteran's February 2006 death certificate 
indicates that the immediate cause of his death was head and 
neck cancer.  However, there is no competent opinion that 
establishes that the veteran's death from head and neck 
cancer with lung metastases was related to any of the 
veteran's service-connected disabilities.  Significantly, 
there is no competent evidence that any of the veteran's 
service-connected disabilities contributed substantially or 
materially to death, or combined to cause death, or aided or 
lent assistance to the production of his death.  The veteran 
was debilitated by having metastatic squamous cell carcinoma 
of the mouth.  His PTSD, hemorrhoids and diverticulitis did 
not substantially add to this debilitation.  

At this time, there is no evidence that PTSD, hemorrhoids 
and/or diverticulitis caused or contributed to the cause of 
death.  Rather, the overwhelming evidence establishes that 
metastatic disease produced death.  Furthermore, according to 
the death certificate, the onset had been approximately 18 
months prior to death instead of during or shortly after 
service.  

The record does not demonstrate that the veteran's death from 
head and neck cancer with lung metastases was related to any 
incident of the veteran's service.  In this regard, the 
veteran's service medical records are silent for complaints 
of, or treatment for, any abnormality of the head, mouth, or 
lungs while in service.  The record reflects that the first 
diagnosis of any of the veteran's fatal conditions was in 
July 2004 (many years after his discharge from service) when 
he was initially diagnosed with cancer of the tongue and 
throat.  The cancer was shown to have metastasized into the 
lungs in March 2005.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent clinical evidence of record that links the 
veteran's head and neck cancer or lung metastases to any 
incident of his service.  

The Board acknowledges the contention that the veteran's 
fatal head and neck cancer with lung metastases were related 
to Agent Orange exposure while the veteran was in Vietnam.  
In this regard, the veteran's DD Form 214 specifically 
indicates that he was awarded the Vietnam Campaign Medal with 
device and the Combat Action Ribbon; therefore, it shows that 
the veteran was stationed in Vietnam and it is presumed that 
he was exposed to Agent Orange while in service.  

As noted above, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to Agent Orange (herbicides) while 
serving in Vietnam, the disability must be one that is listed 
as a presumptive condition.  

With respect to the claim that the veteran's head and neck 
cancer was the result of Agent Orange exposure, the Board 
notes that the disabilities that have been positively 
associated with Agent Orange do not include nasopharyngeal 
cancers.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  Indeed, the 
Secretary of Veterans Affairs has specifically clarified that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for nasopharyngeal cancer.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  

The Board notes that the appellant has described the 
veteran's lung metastases, as lung cancer, which VA has 
positively associated with Agent Orange exposure.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  Nonetheless, no physician has 
characterized the veteran's fatal lung metastases as primary 
lung cancer.  Indeed, in August 2005, a VA examiner opined 
that the veteran's lung cancer was metastasized from the oral 
cancer and not the primary.  The Board notes that the 
appellant has not established that she is an expert in any 
related field, and she is therefore not competent to 
medically recharacterize the condition that medical 
physicians diagnosed the veteran with or reported that caused 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the appellant's association of the 
veteran's fatal lung metastases with primary lung cancer will 
not be accorded any probative weight.  

Further, the appellant has not presented any competent 
evidence that causally links the veteran's head and neck 
cancer or lung metastases to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no evidence of record supporting a 
connection between the veteran's exposure to herbicides 
during service and his fatal head and neck cancer with lung 
metastases.  Therefore, in light of the above, the Board must 
conclude that service connection is not warranted for the 
cause of the veteran's death, to include based on exposure to 
an herbicide agent while in Vietnam.  

In conclusion, although, the appellant asserts that the 
veteran's death was related to service, including Agent 
Orange exposure during his service in Vietnam, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  The only medical evidence 
of record is to the effect that the veteran did not have a 
service-connected disability that either caused or 
contributed substantially or materially to his death from 
head and neck cancer with lung metastases.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 
C.F.R. § 3.102 (2007), but it does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.  


IV.  DIC Benefits under 38 U.S.C.A. § 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit.  See 67 
Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the 
Court held that "hypothetical entitlement" to DIC benefits 
under 38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, that is, the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 
511 F.3d 1147 (2008), the United States Court of Appeals for 
the Federal Circuit held that application of the amended 
regulations barring use of hypothetical entitlement theory 
for DIC claims did not have impermissible retroactive effect.  

In this case, the evidence shows that the veteran died in 
February 2006 and the appellant's claim was filed in February 
2006.  As such, these events occurred after VA's January 2000 
amendment of 38 C.F.R. § 3.22-the implementing regulation for 
38 U.S.C.A. § 1318-to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
CUE in the adjudication of a claim or claims.  

As noted above, at the time of his death, the veteran was 
service connected for PTSD (100 percent), hemorrhoids (20 
percent), and diverticulitis (10 percent).  He had a combined 
disability rating of 100 percent, effective from February 
2002.  Thus, there is nothing to change the fact that the 
veteran, who died 18 years after his discharge from service 
(rendering inapplicable the 5-year provision) had no service-
connected disability rated as totally disabling for at least 
10 years prior to his death.  Rather, his total rating was in 
effect from February 2002 until his death in February 2006, a 
total of four years.  The evidence also does not reflect that 
the veteran was a POW.  There is no evidence that the veteran 
was continuously rated totally disabled due to any service-
connected disability for a period of 10 years of more at the 
time of this death but was not receiving such compensation 
for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  

Additionally, the appellant does not allege clear and 
unmistakable error in any prior decision, nor has she 
identified any other basis for granting the claim.  In 
essence, the facts of this case are not in dispute and the 
law is dispositive.  The veteran was not assigned a 100 
percent schedular evaluation or a total disability evaluation 
based on individual unemployability for the requisite period 
of time set forth in 38 U.S.C.A. § 1318.  As this threshold 
requirement is not met, the claim lacks legal merit and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


